— In a proceeding pursuant to CPLR article 78 to compel respondent to show cause why a certain check was not deposited to petitioner’s account, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated December 23, 1974, which dismissed the petition. Judgment affirmed, without costs. The Court of Claims has jurisdiction over this claim, sounding in tort, for money damages (Court of Claims Act, § 9, subds 2, 4). Martuscello, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.